Memorandum. The order of the Appellate Division should be affirmed for the reasons stated in the memorandum in that court. Although the new construction and addition of 1972-1973 concededly became part of the Mohawk Mall, no admissible proof is tendered in this record that the new construction and addition in question were part of the plan for the "Landlord’s Complex” at the time of the execution of the lease in November, 1969.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
Order affirmed, with costs, in a memorandum.